     Case 2:19-cv-02043-JAM-AC Document 18 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                             No. 2:19-cv-2043 JAM AC
12                       Plaintiff,
13           v.                                        ORDER
14    WICKSTROM HOSPITALITY LLC,
15                       Defendant.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On March 26, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF No. 12.

22   Plaintiff has filed objections to the findings and recommendations. ECF No. 13. Defendant has

23   filed a reply (ECF No. 14) and plaintiff filed a response to the objections (ECF No. 15).

24          On May 7, 2020, Plaintiff filed a Motion to Strike Defendants Notices of Supplemental

25   Authorities. ECF No. 17.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and by proper
                                                       1
     Case 2:19-cv-02043-JAM-AC Document 18 Filed 05/15/20 Page 2 of 2

 1   analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The findings and recommendations filed March 26, 2020, are adopted in full; and

 4          2. Defendant’s motion to dismiss (ECF No. 5) is GRANTED and that plaintiff is

 5   permitted to file an amended complaint that complies with the standards articulated above within

 6   twenty-one (21) days of the District Judge’s order adopting this recommendation.

 7          3. Plaintiff’s Motion to Strike Notices of Supplemental Authorities (ECF No. 17) is

 8   DENIED.

 9

10   DATED: May 15, 2020

11                                               /s/ John A. Mendez_______________________

12                                               UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
